DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
The claimed feature in claim 33 “wherein the communications are first communications, the method further comprising: transmitting second communications from the mobile communication device to the first wireless base station, the second communications notifying the first wireless base station of timing associated with the mobile communication device receiving the second paging notifications” is not disclosed in the specification.

The claimed feature in claim 37 “wherein the timing information indicates a time difference value, the time difference value representing a time between a start time of receiving a first paging notification from the first wireless base station and a start time of receiving a second paging notification from the second wireless base station” is not disclosed in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-5, 7-11, 13-15, 17-21, 23-26, 28-32, and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk et al. (US 2020/0196273 A1) in view of Guo et al. (US 2020/0374833 A1).
Consider claims 11, Ozturk teaches a system (abstract) comprising: 
a mobile communication device (Fig. 1, user equipment UE 120) operable to: 
receive first paging notifications directed to the mobile 30 communication device from the first wireless station (Fig. 7, step 702 and paragraph 80, UE 120 receives paging configuration from at least two cells); 
receive second paging notifications directed to the mobile communication device from a second wireless base station (Fig. 7, step 702 and paragraph 80, the UE 120 receives paging configuration from at least two cells); and 
transmit communications to the second wireless base station, the communications notifying the second wireless base station of a conflict associated with the mobile communication device receiving the first paging notifications and the second paging notifications (Fig. 7, step 704 and paragraph 80, the UE signals an indication of the conflict to at least one of the cells).

Guo further teaches wherein the communications from the mobile communication device to the second wireless base station include timing information associated with the mobile communication device receiving the first paging notifications and the second paging notifications (Fig. 7 and 8 and paragraph 109-117, the time of the collision is provided to one of the cells).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include the above teachings for the purposes of providing information to avoid future collisions.

Consider claims 1 and 21, claims 1 and 21 are the method claims of claim 11 and having similar limitations. Therefore, claims 1 and 21 are rejected for the same reasons claim 11 is rejected.

Consider claims 3, 13 and 23, Ozturk also teaches wherein the communications indicate a paging frame periodicity associated with the first paging notifications (paragraph 80, paging cycle is known to be periodical. Therefore, providing a paging frmae periodically is necessary to avoid future conflicts).



Consider claims 5, 15 and 25, Ozturk also teaches wherein the timing information indicates a relative time difference between the first paging notifications and the second paging notifications (paragraph 85 and claim 6, paging offset is relative difference between two paging time frame).

Consider claims 7 and 17, Ozturk also teaches wherein the first paging notifications are associated with a first SIM (Subscriber Identity Module) assigned to the mobile communication device; and wherein the second paging notifications are associated with a second SIM (Subscriber Identity Module) assigned to the mobile communication device (Fig. 7, step 702 and paragraph 80, UE 120 receives paging configuration from the first and second cells).

Consider claims 8, 18 and 26, Ozturk also teaches wherein transmission of the communications notifies the second wireless base station of a collision associated with the mobile communication device simultaneously receiving the first paging notifications and the second paging notifications (Fig. 7, step 704 and paragraph 80, the UE signals an indication of the conflict to at least one of the cells).



Consider claims 10 and 20, Ozturk also teaches wherein the second wireless base station is operative to adjust timing of the second paging notifications based on the timing information received from the mobile communication device (paragraph 20, a new paging configuration for resolving the paging conflict).

Consider claim 28, Guo further teaches wherein the second wireless base station is operative to adjust a schedule of transmitting subsequent paging notifications to the mobile communication device based on the timing information received from the mobile communication device (paragraph 138 and Fig. 7, reconfiguration the UE to avoid collisions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include the above teachings for the purposes of providing information to avoid future collisions.

Consider claim 29, Guo further teaches wherein the timing information indicates a time offset between a first paging frame of receiving the first paging notifications from the first wireless base station and a second paging frame of receiving the second 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include the above teachings for the purposes of providing information to avoid future collisions.

Consider claim 30, Guo further teaches generating the timing information to indicate timing associated with receiving the first paging notifications and a relative time difference between receiving the first paging notifications and receiving the second paging notifications (Fig. 7 and 8 and paragraph 109-117, the time of the collision is provided to one of the cells).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include the above teachings for the purposes of providing information to avoid future collisions.

Consider claim 31, Guo further teaches wherein the timing information communicated to the second wireless base station is paging notification information associated with receiving the first paging notifications from the first wireless base station (Fig. 7 and 8 and paragraph 109-117, the time of the collision is provided to one of the cells).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include the above teachings for the purposes of providing information to avoid future collisions.

Consider claim 32, Guo further teaches wherein the paging notification information prompts the second wireless base station to adjust timing of subsequent second paging notifications communicated from the second wireless base station to the mobile communication device (paragraph 138, 172 and 173, reconfiguration of the paging monitoring to a different time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include the above teachings for the purposes of providing information to avoid future collisions.

Consider claim 34, Guo further teaches wherein the timing information includes a schedule of the mobile communication device receiving the first paging notifications (paragraph 138, 172 and 173, reconfiguration of the paging monitoring to a different time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include the above teachings for the purposes of providing information to avoid future collisions.

Consider claim 35, Guo further teaches wherein the communications notify the second wireless base station to adjust a schedule of transmitting subsequent second paging notifications to the mobile communication device (paragraph 138, 172 and 173, reconfiguration of the paging monitoring to a different time).
.

Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk et al. (US 2020/0196273 A1) in view of Mehio et al. (US 2013/0150095 A1).
Consider claims 2 and 12, Ozturk teaches wherein the timing information indicates timing attributes of the first wireless base station transmitting the first paging notifications to the mobile communication device (paragraph 80, paging conflict).
However, Ozturk does not teach timing attributes.
Mehio further teaches timing attributes (paragraph 24-25, paging conflict is caused by timing overlap).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to report the timing overlap to the network to resolve a paging conflict.

Allowable Subject Matter
Claims 6, 16, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        3/2/22